UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7777


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STACY DEMORIS JOHNSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:10-cr-00332-WO-5; 1:16-cv-01199-
WO-LPA)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacy Demoris Johnson, Appellant Pro Se. Joan Brodish Childs,
Sandra Jane Hairston, Robert Michael Hamilton, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stacy Demoris Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge, construing

Johnson’s Fed. R. Civ. P. 60(b) motion for reconsideration of

the    district     court’s     order       denying    relief    on    his    28     U.S.C.

§ 2255     (2012)    motion       as    a     successive     § 2255       motion,       and

dismissing it on that basis.                  We have reviewed the record and

conclude    that     the      district      court     correctly       determined       that

Johnson’s motion was not a “true Rule 60(b)” motion, but in

substance    a    successive      § 2255      motion.      See    United      States     v.

McRae,     793    F.3d     392,    397-400        (4th   Cir.     2015);       see     also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas corpus motion).                   Therefore, we conclude that

Johnson is not required to obtain a certificate of appealability

to appeal the district court’s order.                    See Mcrae, 793 F.3d at

400.     The district court also correctly concluded that in the

absence of prefiling authorization, it lacked jurisdiction to

hear a successive § 2255 motion.                      See 28 U.S.C. § 2244(b)(3)

(2012).

       Accordingly,      we    affirm       the   district   court’s         order.      We

dispense     with    oral      argument       because     the     facts       and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid in the decisional process.



                                                                AFFIRMED




                                   3